ON MOTION FOR REHEARING
PER CURIAM.
Brent R. Barron pled guilty to charges of second-degree murder with a firearm and attempted armed robbery. His appeal of the trial court’s order summarily denying his Rule 3.850 motion was initially considered without the benefit of a brief from Mr. Barron and resulted in a per curiam affirmed decision. In his motion for rehearing Mr. Barron indicates that he submitted a motion for extension of time to file his initial brief. Unfortunately, that motion does not appear in our file, although Mr. Barron has attached a copy of the document to his motion for rehearing. Mr. Barron later filed a document entitled “Notice of Inquiry,” by which he sought to learn the status of his motion for extension. Unfortunately, the Notice of Inquiry did not bear a case number, and was delayed in reaching the panel. In any event, we have now received Mr. Barron’s initial brief, and giving him the benefit of the doubt, we recall the mandate. In addition, we grant his motion for rehearing and withdraw our previous per curiam affir-mance. Based on our review of his brief and the authorities cited within it, as well as the record before us, however, we find no error in the order of the trial court summarily denying the Rule 3.850 motion.
Accordingly, although we grant the motion for rehearing, we nevertheless affirm.
AFFIRMED.
PALMER, ORFINGER and MONACO, JJ., concur.